The defendant company on the trial below made numerous exceptions, but in the argument here it abandoned them all except the second and third, which are in substance as follows: "2. Because Judge Hoke (at a previous term) upon objection by plaintiff refused to submit an issue upon the statute of limitations, although asked to do so by defendant. 3. BecauseJudge Hoke held that the deed to the plaintiff from T. S. Lutterloh, administrator and commissioner, dated 11 September, 1860, accompanied by possession, was color of title, although only recorded 26 June, 1886, and although the railroad had been constructed across the lot in 1885."
There was no error in the ruling of his Honor upon either of the matters to which those exceptions were made. In the case of Land v. R. R.,107 N.C. 72, it was decided that the defendant there (the defendant here also) could not avail itself of the provisions of section 155, subdivisions 2 and 3 (statute of limitations) of The Code, in actions like this, on account of peculiar features in its charter. The plaintiff, to show title to the land, offered in evidence a deed as color of title which was executed to herself by T. S. Lutterloh on 11 September, 1860, and which had been accompanied by the possession of the plaintiff or tenant since its execution, but which had never been registered until after the railroad had been constructed across the land in 1885. The deed was admitted by the court as color of title, and the defendant filed  (724) *Page 454 
the second exception. This deed, accompanied as it was with the possession as above set out, was color of title, notwithstanding Laws 1885, ch. 147.Avent v. Arrington, 105 N.C. 377.
NO ERROR.
Cited: Narron v. R. R., 122 N.C. 859, 861; Janney v. Robbins,141 N.C. 408.